DETAILED ACTION
Note:	The present application is being examined under the pre-AIA  first to invent provisions. 
	This Office action is in response to communications filed June 14, 2022.

Status of Claims
1.	Claims 42-47 and 49-52 are pending and currently under consideration for patentability.
	Claim 48 is CANCELED, and claims 50-52 are newly added, as of the June 14, 2022 claim amendments.

Response to Amendments
2.	Examiner acknowledges the cancelation of claim 48 and the addition of new claims 50-52.
	The limitations incorporated into independent claim 42 from canceled claim 48 were properly corrected to overcome the 35 U.S.C. 112 (pre-AIA ), second paragraph rejections presented in the most recent Office action.  Accordingly, the rejection has been withdrawn.

Response to Arguments
3.	Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the support layer (658) of Askem is not “between the envelope and cover” as recited in amended claim 42 - instead, the support layer (658) overlays the pump assembly (654) and power source (656), with the pump assembly (654) and power source (656) being under the support layer (658); therefore, Askem fails to teach, suggest, or describe “an intermediate cover member between the envelope and the cover,” as recited in claim 42.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Joshi et al. (US PGPUB 2007/0265586) is the primary reference utilized in the most recent rejection; Joshi is cited for disclosing a reduced-pressure dressing comprising: a cover positioned over an absorbent layer to create a sealed space beneath the cover; an envelope comprising a pump; and a removable coupling between the envelope and the cover. In rejecting previously presented claim 48, examiner noted that while Joshi discloses that the removable coupling (1048) between the envelope (1033) and cover (1020) may be accomplished by interference fit, snap fit, compression fit, and the like - and coupling may also be accomplished by adhesion or a by mechanical device as is known in the art to provide a coupling for maintaining the vacuum source in communication with the housing ([0039]), Joshi and Jaeb are silent in regard to the envelope being coupled to the cover by an intermediate cover member; the intermediate cover member being more susceptible to tearing than the cover, the upper sheet, and the lower sheet; and the envelope and absorbent pouch being separable by tearing the intermediate cover member.”Askem was then introduced as a secondary reference for disclosing and rendering obvious the tearable intermediate cover layer limitations. Askem discloses a reduced pressure apparatus and method, wherein a dressing cover is coupled to an envelope (pump assembly, 654 and power source, 656) by an tearable cover member (support layer, 658), wherein the tearable cover member (658) is more susceptible to tearing (via perforated or tearable portion, 661 and tab, 663) than the dressing cover, and the housing of the envelope (654, 656); wherein the envelope (654, 656) and dressing are separable by tearing the tearable cover member (658; [0345]).  In view of Askem’s disclosure and Joshi’s suggestion in utilizing different types known removable couplings - examiner then provided obviousness rationale for modifying Joshi’s disclosed removable coupling, located between the envelope and cover, with a tearable layer, similar to that disclosed by Askem, in order to provide simple separation and removal of the pump assembly and/or power source via manual grasping and tearing of a perforated portion.  The rejections are based on combinations of references, and one cannot show nonobviousness by attacking Askem individually, where the primary reference structure being modified in Joshi is already located between the envelope and the cover. Therefore, the fact that the tearable cover member of Askem is not located between the envelope and cover is moot.
Further, applicant is reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  The tearable cover member disclosed by Askem located above the envelope is not being bodily incorporated into the dressing of Joshi to similarly be located above the envelope of Joshi.  Rather, examiner is taking Askem’s teachings of a tearable cover layer for coupling dressing components and allowing uncoupling of dressing components via tearing, and applying it to Joshi’s teachings of utilizing known removable couplings located between the envelope and cover.
Accordingly, the 35 U.S.C. 103(a) rejections of the most recent Office action are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

4.	Claims 42-47 and 49-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Joshi et al. (US PGPUB 2007/0265586) in view of Jaeb et al. (US PGPUB 2009/0227969) in view of Askem et al. (US PGPUB 2015/0174304).

5.	With regard to claim 42, Joshi discloses a reduced-pressure dressing (wound therapy device, 1010; Fig. 13) for applying reduced pressure treatment to a tissue site (abstract; [0095]), the reduced-pressure dressing (1010) comprising: a manifold layer (wound interface, 1041) adapted to be positioned at the tissue site ([0053-0056]); an absorbent layer (liquid retention layer, 1040) in fluid communication with the manifold layer (1010; [0041-0042]; [0048]); a cover (housing, 1020) positioned over the absorbent (1040) layer to create a sealed space beneath the cover (1020), the cover having an aperture (apertures, 1025) to allow fluid communication with the sealed space ([0097]); an envelope (vacuum source module, 1011) comprising housing (1033), and a pump (vacuum source, 1034) positioned within the housing (1033; [0096]); and a removable coupling (coupling, 1048) between the envelope (1011) and the cover (1020; [0039]; [0095-0097]).
	While Joshi discloses an envelope housing (1033; Fig. 13), Joshi fails to explicitly disclose that the pump envelope comprises an upper sheet and a lower sheet, the lower sheet coupled to the upper sheet, and wherein the pump positioned between upper and lower sheets.
	Jaeb discloses a dressing (1804) and method for applying reduced pressure to and collecting and storing fluid from a tissue site (abstract; Figs. 18-20; [0122-0123]; [0126-0127]), wherein the dressing (1804) comprises: an envelope comprising an upper sheet (cover, 1944) and a lower sheet (diverter layer, 1932), the lower sheet coupled to the upper sheet, and a pump (1810) positioned between the upper (1944) and lower (1932) sheets ([0124-0125]; [0133]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the pump envelope housing disclosed by Joshi to be formed of an upper and lower sheet coupled to one another, similar to that disclosed by Jaeb, in order to allow for the pump and pump components to be removed from the upper dressing portion for possible re-use or replacement, as suggested by Jaeb in paragraph [0133].
	Further, while Joshi discloses that the removable coupling (1048) may be a separate member ([0096]), and may be a design feature associated with the housing (1033) or vacuum source (1034) to allow the housing (1033) and vacuum source (1034) to be coupled together and separable; wherein this coupling may be accomplished by interference fit, snap fit, compression fit, and the like - and coupling may also be accomplished by adhesion or a by mechanical device as is known in the art to provide a coupling for maintaining the vacuum source in communication with the housing ([0039]), Joshi and Jaeb are silent in regard to the removable coupling comprising an intermediate cover member; wherein the envelope is coupled to the cover by an intermediate cover member; the intermediate cover member is more susceptible to tearing than the cover, the upper sheet, and the lower sheet; and the envelope and absorbent pouch are separable by tearing the intermediate cover member.
	However, Askem discloses a reduced pressure apparatus and method (abstract; Figs. 37A-37B), wherein a dressing kit (650) is provided, where the dressing cover is coupled to an envelope (pump assembly, 654 and power source, 656) by an tearable cover member (support layer, 658), wherein the tearable cover member (658) is more susceptible to tearing (via perforated or tearable portion, 661 and tab, 663) than the dressing cover, and the housing of the envelope (654, 656); wherein the envelope (654, 656) and dressing are separable by tearing the tearable cover member (658; [0345]).  
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the removable coupling between the envelope and cover disclosed by Joshi in view of Jaeb to be a tearable intermediate cover layer having a perforated portion and associated tab, similar to that disclosed by Askem, in order to provide simple separation and removal of the pump assembly and/or power source via manual grasping and tearing of a perforated portion, as suggested by Askem in paragraph [0345].  Further, one having ordinary skill in the art would be motivated to utilize a number of different coupling techniques well-known in the art, as suggested by Joshi in paragraph [0039].

6.	With regard to claim 43, while Joshi discloses that the removable coupling (1048) may be a design feature associated with the housing (1033) or vacuum source (1034) to allow the housing (1033) and vacuum source (1034) to be coupled together; wherein this coupling may be accomplished by interference fit, snap fit, compression fit, and the like - and coupling may also be accomplished by adhesion or a by mechanical device as is known in the art to provide a coupling for maintaining the vacuum source in communication with the housing ([0039]), Joshi and Jaeb are silent in regard to the envelope comprising a tab  and the intermediate cover member including a perforation, the perforation operable to tear in response to the application of a separating force to the tab.
	However, Askem discloses a reduced pressure apparatus and method (abstract; Figs. 37A-37B), wherein a dressing kit (650) is provided, where the dressing is attached to an envelope (654, 656) including a tearable cover member (658), wherein the tearable cover member (658) comprises a perforation (perforated or tearable portion, 661) and tab (663; best seen in Fig. 37A), wherein the perforation operable to tear in response to the application of a separating force to the tab (663; [0345]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the removable coupling of the envelope disclosed by Joshi in view of Jaeb to include a perforated portion and associated tab, similar to that disclosed by Askem, in order to provide simple separation and removal of the pump assembly and/or power source via manual grasping and tearing of a perforated portion, as suggested by Askem in paragraph [0345].  Further, one having ordinary skill in the art would be motivated to utilize a number of different coupling techniques well-known in the art, as suggested by Joshi in paragraph [0039].

7.	With regard to claim 44, Joshi discloses that the envelope comprises a circuit board (vacuum switch, circuit board, relay combination, 1044; Fig. 13); the pump (1034) is electrically connected to the circuit board ([0074]; [0094]; [0097]); and the reduced-pressure dressing (1010) comprises a sealing member (two liquid barrier films, 1036) coupled to the circuit board (1044) and the cover (1020), wherein the sealing member (1036) provides a fluid seal (liquid barrier) between the pump (1034) and the cover (1020; [0097]; [0005]; [0049]).
	However, Joshi and Askem fail to explicitly disclose that the pump is mounted to the circuit board. 
	Jaeb discloses that, within the envelope (formed by 1944, 1932; Figs. 18-20), the pump (1810) is mounted to a circuit board (control electronics, 2024; [0129-0131]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the pump and circuit board disclosed by Joshi, to be mounted to one another, similar to that disclosed by Jaeb in view of Askem, in order to manage and control operation of the pump, as suggested by Jaeb in paragraph [0129], while also providing the dressing with a reduced thickness, low profile, as suggested by Jaeb in paragraph [0060], and allowing for the pump and circuit board to be  removed together, in unison, for possible re-use or replacement, as suggested by Jaeb in paragraph [0133].

8.	With regard to claims 45-46, while Joshi discloses the sealing member (1036) comprises a first sealing connector and a second sealing connector (“two liquid barrier films”; [0097]; Fig. 13), Joshi and Askem fail to explicitly disclose that the sealing member comprises a sealing ring.
	However, Jaeb discloses that the dressing (1804) comprises a sealings member (seal layer, 1922; best seen in Fig. 20) formed as a sealing ring (“band with an opening”; [0132-0133]).  Jaeb further discloses a liquid-air separator (1940; Figs. 18-20) that can be formed in any size, shape or thickness ([0075]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the sealing member disclosed by Joshi in view of Askem, to be a sealing ring, similar to that disclosed by Jaeb, in order to provide a proper vacuum seal that will not leak, as suggested by Jaeb in paragraph [0132]. Additionally, changes in shape represent a design choice, and so a person of ordinary skill in the art at the time of invention would have found that the change in shape did not sufficiently alter the device as it was an obvious change motivated by manufacturing parameters or user preference. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1996), and shape change suggestions noted by Jaeb in paragraph [0075]. Further, one having ordinary skill in the art might look to utilizing a ring shaped fluid seal in order to cover both apertures (1025; [0095]) disclosed by Joshi with a single seal, where the material used for the seal is minimized.

9.	With regard to claim 47, Joshi, Askem and Jaeb fail to explicitly disclose that the envelope is coupled to the cover by a first cover connector and a second cover connector.
However, Joshi discloses that the envelope (1011) is coupled to the cover (1020) on either side of the cover apertures (1025) via removable coupling (1048; Fig. 13; [0095-0096]); and Joshi further notes that the removable coupling (1048) may be a design feature associated with the housing (1033) or vacuum source (1034) to allow the housing (1033) and vacuum source (1034) to be coupled together; wherein this coupling may be accomplished by interference fit, snap fit, compression fit, and the like - and coupling may also be accomplished by adhesion or a by mechanical device as is known in the art to provide a coupling for maintaining the vacuum source in communication with the housing ([0039]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the coupling disclosed by Joshi in view of Jaeb and Askem to include a first and second cover connector, since in paragraph [0039] Joshi suggests a multiplicity of couplings well-known in the art, including interference fit, snap fit, and compression fit couplings - which would require first, male and second, female coupling connectors which interfere/snap together in order to provide its intended function.

10.	With regard to claim 49, while Joshi discloses that the pump (1034) may be of any kind known to those skilled in the art, including micro-vacuum pumps ([0035]; [0097]), Joshi and Askem fail to explicitly disclose that the pump is a piezoelectric-driven micropump.
	However, Jaeb discloses a system wherein the pump (1810; best seen in Fig. 20) is a piezoelectric-driven micropump (piezoelectric disc pump; [0042]; [0125]; [0128]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the micropump disclosed by Joshi in view of Askem to be piezoelectrically-driven, similar to that disclosed by Jaeb, in order to utilize micropumps known in the art that may be driven at different frequencies to act as a buzzer or vibrating alert system to alert a user to an alarm condition such as the presence of a leak in the dressing, a change in reduced pressure as measured by a sensor, an indication that the dressing has absorbed a maximum capacity of liquid as may be indicated by an indicator, or an indication that one or more layer are no longer manifolding reduced pressure efficiently, as suggested by Jaeb in paragraph [0128].

11.	With regard to claim 50, Joshi, as modified by Jaeb and Askem above, discloses that the intermediate cover member (modified 1048) is configured to provide a fluid seal between the envelope (1011) and the cover (1020; [0095-0096]; Fig. 13).

12.	With regard to claim 51, Joshi, as modified by Jaeb and Askem above, discloses that the intermediate cover member (modified 1048) is fully capable of providing flexibility between the envelope (1011) and the cover (1020; [0095-0096]; Fig. 13).

13.	With regard to claim 52, while Joshi discloses that the removable coupling (1048) joined to a top surface of the cover (1020) and the lower sheet of the envelope (modified 1011; Fig. 13; [0095-0096]), Joshi and Jaeb fail to explicitly disclose that the intermediate cover member is a film.
	However, Askem discloses that the dressing cover is coupled to an envelope (pump assembly, 654 and power source, 656) by an tearable film (support layer, 658), wherein the tearable film (658) is more susceptible to tearing (via perforated or tearable portion, 661 and tab, 663) than the dressing cover, and the housing of the envelope (654, 656); wherein the envelope (654, 656) and dressing are separable by tearing the tearable film (658; [0345]). Further, Askem discloses the use of cover films throughout the disclosure ([0223-0224]). 
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the invention being made to modify the removable coupling between the envelope and cover disclosed by Joshi in view of Jaeb to be a tearable intermediate cover film having a perforated portion and associated tab, similar to that disclosed by Askem, in order to provide simple separation and removal of the pump assembly and/or power source via manual grasping and tearing of a perforated portion, as suggested by Askem in paragraph [0345].  Further, one having ordinary skill in the art would be motivated to utilize a number of different coupling techniques well-known in the art, as suggested by Joshi in paragraph [0039]. Additionally, one having ordinary skill in the art would be motivated to provide the removable coupling as a separate member, as suggested by Joshi in paragraph [0096].
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW J MENSH/Primary Examiner, Art Unit 3781